DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.

Claim 15 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the claimed invention is directed to computer program per se.  A claim directed toward a non-transitory computer-readable medium having the program encoded thereon establishes a sufficient functional relationship between the program and a computer so as to per se”.  Hence, adding the limitation of “stored on a non-transitory computer-readable medium” would resolve this issue.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term “substantially at a center of an image capturing range for the image capturing unit” in claim 3 is a relative term which renders the claim indefinite. The term “substantially at a center of an image capturing range for the image capturing unit” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term renders “center of an image capturing range for the image capturing unit” indefinite.

Claim 7 recites the limitation "those of a plurality of images captured by the image capturing unit at the different focal positions" in the last three lines. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 3-8 and 11-15 are rejected under AIA  35 U.S.C. 102(a) (1) as being anticipated by Kuhn Ronald Albert et al. [US 20160041380 A1].
Regarding claim 1, Ronald teaches:
1. A control device (i.e. The present application relates to systems and methods for autofocusing an imaging device- ¶0003) comprising: 
an image capturing control unit that controls image capturing of an observation target including a cell (i.e. computing device 106 can be used as a controller for the system as well as for performing, by itself or in conjunction with imaging device 104, the analysis and/or storage of data obtained by imaging device 104- ¶0066) having division potential in a time series (i.e. biological cells- ¶0064), 
wherein the image capturing control unit controls at least one of a relative horizontal position or a relative focal position between an image capturing unit that performs the image capturing and the observation target (i.e. The focus drive mechanism then moves the objective to a new z-position corresponding to the correct focal distance based on the original z-position determined for the objective- ¶0089... In step 256, once the system has been trained, the imaging component is aligned in the z-direction with the first sample to be imaged. In one embodiment, the plate or objective is moved horizontally to align the objective with the first field or well to be imaged, as is known in the art- ¶0104) on a basis of a recognition result of the observation target (i.e. The image is processed using one or more software algorithms 224 to determine information used for focusing the sample, including, e.g., identifying each reflection in the image, determining the surface each reflection relates to, and estimating the z-position of the imaging component with respect to any of the surfaces represented by the reflections- ¶0099) calculated with use of a pre-trained model generated on a basis of a machine learning algorithm (i.e. the system is trained to correlate a location on an image of a reflection of an LOA device to the desired focal position. In one embodiment the desired focal position is determined using reflections of the laser beam captured by the camera. In one embodiment, the desired focal position is directly related to the position of a reflection of an inner surface captured by the camera- ¶0103... In one embodiment, a machine-learning approach can be used...- ¶0151).  

Regarding claim 3, Ronald teaches all the limitations of claim 1 and Ronald further teaches:
wherein the image capturing control unit detects a center-of-gravity position of the observation target on a basis of a recognition probability (i.e. average intensity- ¶0130) of the observation target (i.e. This information can include the column centroid of the object, the average intensity, the peak intensity, etc.- ¶0130) calculated with use of the pre-trained model and takes control in order for the center-of-gravity position (i.e. the intensities of all of the columns for the image are used to determine an intensity-weighted column for the image, similar to a center-of-mass calculation- ¶0130) to be substantially at a center of an image capturing range for the image capturing unit (i.e. The imaging device and/or sample are moved closer to or farther away from each other until the sample is in focus through the imaging device- ¶0004... Imaging component 154 and/or plate 152 are moved closer to or farther away from each other vertically to focus sample 150 through imaging component 154. Referring to FIG. 1, we shall define herein the vertical direction of movement as the z direction- ¶0032, fig. 1).  

Regarding claim 4, Ronald teaches all the limitations of claim 3 and Ronald further teaches:
wherein the image capturing control unit detects the center-of-gravity position on a basis of a recognition probability image (i.e. the intensities of all of the columns for the image- ¶0130) of the observation target generated with use of the pre-trained model (i.e. the intensities of all of the columns for the image are used to determine an intensity-weighted column for the image, similar to a center-of-mass calculation- ¶0130).  

Regarding claim 5, Ronald teaches all the limitations of claim 4 and Ronald further teaches:
wherein the image capturing control unit causes the image capturing unit to capture an image of the observation target at an enlargement magnification (i.e. The microscope includes an objective assembly 118 comprising a plurality of objectives, as is known in the art, to obtain magnified views of the specimens. Each objective can correspond to a different magnification level. In one embodiment at least three standard objectives are included. Additional objectives can also be included, if desired. Example standard objectives can include 10×/0.4 NA, 20×/0.45 NA and 40×/0.6 NA optical specifications. Example additional objectives can include 2×/0.08 NA, 4×/0.16 NA and 20×/0.7 NA optical specifications. Other magnification levels and objective types can also be used- ¶0073) calculated on a basis of the center-of-gravity position and the recognition probability detected (i.e. One or more of the above components are typically controlled by the computing device 106 to allow for automated imaging. The optical configuration generally arranged in imaging device 104 can produce an enlarged image of cell(s) on image recorder 122 so that a high resolution image of the cell samples can be recorded. In particular, the configurations discussed herein provide for a system that not only enables “wide-field” microscopy, as known to those skilled in the art, but also enables optical sectioning capabilities- ¶0081).  

Regarding claim 6, Ronald teaches all the limitations of claim 1 and Ronald further teaches:
(i.e. The imaging device and/or sample are moved closer to or farther away from each other until the sample is in focus through the imaging device- ¶0004... Imaging component 154 and/or plate 152 are moved closer to or farther away from each other vertically to focus sample 150 through imaging component 154. Referring to FIG. 1, we shall define herein the vertical direction of movement as the z direction- ¶0032, fig. 1) on a basis of a form probability of the observation target calculated with use of the pre-trained model (i.e. This information can include the column centroid of the object, the average intensity, the peak intensity, etc.- ¶0130).  

Regarding claim 7, Ronald teaches all the limitations of claim 1 and Ronald further teaches:
wherein the image capturing control unit causes the image capturing unit to capture an image of the observation target at the focal position of an image(i.e. The imaging device and/or sample are moved closer to or farther away from each other until the sample is in focus through the imaging device- ¶0004... Imaging component 154 and/or plate 152 are moved closer to or farther away from each other vertically to focus sample 150 through imaging component 154. Referring to FIG. 1, we shall define herein the vertical direction of movement as the z direction- ¶0032, fig. 1) whose form probability calculated is highest (i.e. the peak intensity- ¶0130 among those of a plurality of images captured by the image capturing unit at the different focal positions (i.e. As discussed in more detail below, one embodiment uses image processing algorithms to project the image onto a line, and then identify the peaks of the projection to identify the number and location of the multiple laser reflections on the line. Based upon the identification results, each blob in the image (where each blob is a detected reflection) is measured for its location, intensity, shape, and size. Based upon the relative size, intensity, and location of each blob, the software can predict where the objective is relative to the inner surface, and thus relative to the sample- ¶0100).  

Regarding claim 8, Ronald teaches all the limitations of claim 1 and Ronald further teaches:
(i.e. This information can include the column centroid of the object, the average intensity, the peak intensity, etc.- ¶0130... the system is trained to correlate a location on an image of a reflection of an LOA device to the desired focal position. In one embodiment the desired focal position is determined using reflections of the laser beam captured by the camera. In one embodiment, the desired focal position is directly related to the position of a reflection of an inner surface captured by the camera- ¶0103... In one embodiment, a machine-learning approach can be used...- ¶0151).  

Regarding claim 11, Ronald teaches all the limitations of claim 1 and Ronald further teaches:
wherein the observation target includes an arbitrary structure contained in the cell having division potential or an arbitrary region in the structure(i.e. see nucleus in fig. 1).  

Regarding claim 12, Ronald teaches all the limitations of claim 1 and Ronald further teaches:
a learning unit that performs learning related to recognition of the observation target on a basis of the image of the observation target captured and the machine learning algorithm (i.e. In one embodiment, a machine-learning approach can be used. In this approach, a training set of laser images is presented for the current experiment (objective, plate type, and sample). The system trains on these images so that when a new laser autofocus image is presented, the system can produce an estimate of the distance of to the inner surface (and thus to the sample). Benefits of this embodiment include (a) image processing is not required to identify the location and number of reflections, thus reducing potential errors; (b) the training algorithm can effectively decide how to weight the importance of the location, intensity, shape, and size with respect to the output z-position estimate; and (c) texture qualities of the different reflections can be included in the algorithm, which can add an additional level of stability since the reflections from each reflective surface typically have slightly different optical qualities- ¶0151).  


wherein the pre-trained model is a recognizer generated with use of learning data including the image of the observation target captured and information regarding a feature related to at least one of a shape, a form, or a structure of the observation target (i.e. In one embodiment, a machine-learning approach can be used. In this approach, a training set of laser images is presented for the current experiment (objective, plate type, and sample). The system trains on these images so that when a new laser autofocus image is presented, the system can produce an estimate of the distance of to the inner surface (and thus to the sample). Benefits of this embodiment include (a) image processing is not required to identify the location and number of reflections, thus reducing potential errors; (b) the training algorithm can effectively decide how to weight the importance of the location, intensity, shape, and size with respect to the output z-position estimate; and (c) texture qualities of the different reflections can be included in the algorithm, which can add an additional level of stability since the reflections from each reflective surface typically have slightly different optical qualities- ¶0151). 

Regarding claim 14, method claim 14 corresponds to apparatus claim 1, and therefore is also rejected for the same rationale as listed above.

Regarding claim 15, computer-readable medium storing instructions claim 15 corresponds to apparatus claim 1, and therefore is also rejected for the same rationale as listed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Kuhn Ronald Albert et al. [US 20160041380 A1] in view of Christmann Leandro [US 20020116732 A1].
Regarding claim 2, Ronald teaches all the limitations of claim 1.
However, Ronald does not teach explicitly:
	wherein the cell having division potential includes a fertile ovum.
 teaches:
	wherein the cell having division potential includes a fertile ovum (i.e. Fertile White Leghorn ovum donors are collected 2-2.5 hours after laying of an egg. The donor birds are sacrificed by cervical dislocation and the ova collected under aseptic conditions from the infundibulum or the anterior end of magnum- ¶0098).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Ronald with the teachings of Leandro in order to improved viability of the recipient cell (Leandro- ¶0074).

Claims 9-10 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Kuhn Ronald Albert et al. [US 20160041380 A1] in view of Burry Aaron Michael et al. [US 20130182910 A1].
Regarding claim 9, Ronald teaches all the limitations of claim 1.
However, Ronald does not teach explicitly:
	wherein the processing unit calculates a feature amount of an image of the observation target captured and removes a background on a basis of the feature amount with- 51 - use of the pre-trained model.  .
In the same field of endeavor, Burry teaches:
	wherein the processing unit calculates a feature amount of an image of the observation target captured and removes a background on a basis of the feature amount with- 51 - use of the pre-trained model (i.e. The character image can be preprocessed to remove a local background variation in the image and to define a local feature utilizing a quantization transformation. A classification margin for each character image can be identified utilizing a set of machine learning classifiers each binary in nature, for the character image.- ¶0098).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Ronald with the teachings of Burry such that the site (Burry- ¶0074).

Regarding claim 10, Ronald and Burry teach all the limitations of claim 9 and Ronald further teaches:
wherein the processing unit removes the background in the image of the observation target captured on a basis of a difference feature amount (i.e. “remove” the undesired plate and/or well curvatures- ¶0038), which is a difference between the feature amount of the image of the observation target captured and a feature amount of an image of an empty well not containing the observation target captured (i.e. Due to these z-distance variations, the z-position of imaging component 154 must change accordingly to maintain the correct focal distance to each sample and effectively “remove” the undesired plate and/or well curvatures as represented by the bottom portion of FIG. 2. Doing so will allow each sample to be imaged at the desired focal distance- ¶0038).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397. The examiner can normally be reached 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488